Citation Nr: 0015434	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute/subacute 
peripheral neuropathy due to Agent Orange exposure.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
either sustained in the past, or currently sustains, acute or 
subacute peripheral neuropathy

2.  All relevant facts have been properly developed in the 
veteran's PTSD claim; no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

3.  The veteran sustains occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, frequent panic attacks, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  The veteran does not sustain occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  
CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
acute/subacute peripheral neuropathy due to Agent Orange 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§  3.307(d), 3.309(e) (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  The schedular criteria for a 50 percent evaluation, and 
no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for acute/subacute 
peripheral neuropathy due to Agent Orange exposure

 A.  Well Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

B. Service Connection for Acute/Subacute Peripheral 
Neuropathy Based on Exposure to Agent Orange

The veteran contends that he sustains peripheral neuropathy 
that was caused by his exposure to Agent Orange while serving 
in the Republic of Vietnam.  VA regulations provide that, if 
a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (1999).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  
Further, Note 2 of 38 C.F.R. § 3.309(e) states as follows: 
"For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e) (1999).

In the case of an Agent Orange-related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease which manifests within the relevant time 
period set forth in 38 C.F.R. § 3.307(a)(6)(ii) is sufficient 
to render the claim for service connection for the 
presumptive disease well-grounded.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).   Put another way, "where 38 U.S.C. § 
1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are satisfied, 
the requirements for evidence of both service incurrence and 
causal nexus are satisfied."  Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997). 

A review of the medical evidence shows that the veteran's 
first documented complaints of lower back pain and possible 
neurological symptoms were in August 1980, eleven years 
following his separation from active duty.  A February 1981 
VA medical certificate indicates that the veteran complained 
of lower back pain, which radiated to his left knee, and was 
then diagnosed with recurrent radiculopathy.  In an October 
1981 VA medical examination report, the veteran stated that 
during active duty he sustained a back injury in a fall while 
running, and that several people stepped on him while he was 
prone.  This incident, he claimed, led to recurrent back 
pain.  He further testified about this incident in his June 
1983 hearing before the RO, stating that he tripped and fell 
at the threshold of his hooch following a midnight mortar 
attack, and that several people stepped on him in the 
confusion of the moment.  He further testified that he did 
not seek medical attention at that time, but since then his 
symptoms had grown worse.  In accord, his service medical 
records (SMR's) do not show that he complained of or received 
treatment for any back injury while in service and his 
September 1969 separation examination report indicates a 
normal spine and lower extremities.  

A September 1982 VA hospital summary indicates that the 
veteran underwent a left L5-S1 hemilaminectomy and 
discectomy, at which time a large, chronically scarred disc 
was found and removed.  However, subsequent medical evidence 
reveals the veteran complained of lower back pain following 
the 1982 surgery; an April 1994 VA treatment record shows the 
veteran then complained of lower back pain, with radiation 
into the left leg.  The veteran reported to the examiner that 
the pain waxed and waned and was of 20 years duration.  

The Board finds that there is no medical evidence showing 
that the veteran either sustained in the past, or currently 
sustains, acute or subacute peripheral neuropathy and that, 
as a result, his claim does not fall within the purview of 38 
C.F.R. §§ 3.307(d) and 3.309(e).  As stated above, Note 2 of 
38 C.F.R. §§ 3.309(e) defines acute and subacute peripheral 
neuropathy as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset (emphasis 
added).  The medical evidence shows that the veteran's 
neuropathy began in 1980 and, according to the veteran's 
complaints found in VA treatment records, continued until at 
least 1994.  By definition, this type of neuropathy cannot be 
transient, and it certainly has not resolved within two years 
of the date of onset.  For these reasons, 38 C.F.R. §§ 
3.307(d) and 3.309(e) are not for application.  Because 
service connection in this case cannot be presumed under 38 
C.F.R. §§ 3.307(d) and 3.309(e), the in-service incurrence 
and causal nexus requirements of a well grounded claim have 
not been satisfied based on the veteran's exposure to Agent 
Orange and the Board must find that the appellant's claim is 
not well grounded under this theory.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§  3.307(d), 3.309(e) (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Moreover, there has been no 
evidence presented which concerns service connection on a 
non-presumptive, direct basis.


II.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).

The veteran has been accorded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Under the criteria for rating mental disorders, a 100 percent 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411-9440 (1999).    
In September 1997, the Board issued a decision regarding the 
veteran's prior claim for an increased rating for PTSD.  The 
veteran's psychiatric history up to that time was 
painstakingly summarized in that decision.  Thus, the Board 
will currently set forth only the medical evidence arising 
subsequent to the September 1997 Board decision, although it 
has reviewed the entire record and has considered the 
veteran's complete medical history in reaching its present 
decision.  

An April 1998 clinical report indicates that the veteran 
complained of increased flashbacks but fewer nightmares of 
his Vietnam experience.  The veteran further stated that he 
was in a nearly constant depressed state, was hypervigilant 
and had increased anxiety.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  

A June 1998 clinical report indicates the veteran was feeling 
better and was not constantly depressed.  The veteran related 
he had increased energy, was sleeping better, and had a more 
reliable memory.  His speech was logical and coherent and the 
examiner assigned a GAF score of 55.

A July 1998 clinical report shows that the veteran was 
"quite angry about [compensation and pension] results."  He 
complained of increased depression, irritability, combat 
nightmares/flashbacks, and social isolation.  His GAF score 
remained at 55.  

A May 1999 compensation and pension (C&P) PTSD examination 
report shows the veteran's subjective complaints were as 
follows:  episodic nightmares, recurrent intrusive thoughts 
of Vietnam (although he would not be specific with regard to 
the thoughts), insomnia, irritability, episodic passive 
suicidal ideation, depressed mood, problems with 
concentration and memory, hypervigilance, inability to trust, 
and social withdrawal.  Mental status examination results 
showed the following:  poor eye contact, slight psychomotor 
retardation, depressed mood (with a constricted range of 
affect), fluent speech (which was goal-directed but monotone 
with a somewhat decreased rate and volume), no perceptual 
disturbances, normal thought process and content, no active 
suicidal or homicidal ideation, good concentration and 
attention, normal abstraction and visual spacial abilities, 
no emotional lability, good impulse control, and good insight 
and judgment.  The examiner assigned a GAF score of 60 and 
offered the following impression:  "[The veteran] continues 
to experience symptoms consistent with [PTSD].  His 
psychiatric symptoms continue to interfere with his social 
and occupational functioning."  

A review of the medical evidence in this case shows the 
veteran demonstrates some symptoms associated with a 50 
percent PTSD rating; specifically, he sustains occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
frequent panic attacks, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  With regard to the latter symptom, 
the Board notes the veteran's testimony at his July 1996 RO 
hearing, where he attributed the cessation of working part-
time to a combination of foot pain and the emotional stress 
that it caused.  Transcript of Hearing at page 10.  The 
veteran has also complained of increasing social isolation 
over the years.  

Further, his GAF score of 60 contemplates moderate mental 
illness symptoms or moderate impairment in social or 
occupational functioning.  American Psychiatric Association 
Diagnostic and  Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  Therefore, the Board finds that the 
evidence is in equipoise regarding the assignment of a rating 
between 30 and 50 percent for PTSD.  As such, the Board, in 
accordance with the benefit of the doubt doctrine, will 
assign a disability rating of 50 percent, and no higher, to 
the veteran's service-connected PTSD.  

The Board has considered a 70 percent rating, but the 
evidence does not show that the veteran incurs occupational 
and social impairment, with deficiencies in most areas, such 
as family relations (the veteran has been married for several 
years and fathers two children), or thinking due to the 
enumerated symptoms.  Further, the most recent GAF score of 
60, while reflective of moderate social and occupational 
impairment, does not indicate serious impairment.  Since none 
of the criteria for a 70 percent disability rating have been 
met, the Board cannot justify a 70 percent disability rating 
for the veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411-9440 (1999).    


ORDER

Entitlement to service connection for acute/subacute 
peripheral neuropathy due to Agent Orange exposure is denied.  

A 50 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

